Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.  Claims 1, 3, 5, 7, 9, 11, 17 and 18, drawn to a method of improving the tumor micro- environment in a subject (a method improving tumor health/growth?, in vivo?), by administering a therapeutically effective amount of a composition comprising an algal proteoglycan extract, classified in CPC subgroup C12N 5/0693.
2. Claims 2, 4, 6, 8, 10, 12-14, 19 and 20, drawn to a method of treating or preventing a tumor, by administering a therapeutically effective amount of a composition comprising an algal proteoglycan extract, classified in CPC subgroup A61P 35/00.
In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to make sure that the as-filed specification is enabled for the method of preventing the growth of any type of tumor, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a wide range of subjects and under a wide range of conditions, no one goes on to develop any tumor growth or proliferation and any tumor growth/metastasis that has occurred is cured.  That is, the disease of tumor growth is blocked or eradicated in every case, thereby showing prevention.  Absent these critical data, Applicant may wish to amend the claims to be commensurate in scope with the specification.  The claims may be amended to recite methods of treating tumors or inhibiting their growth, in accordance with the experimental data and results in the specification.  Applicant is required to elect whether the method is one of treating a tumor or preventing a tumor below, as a species restriction.
3.  Claims 15-16, drawn to a composition comprising any amount, not necessarily a therapeutically effective amount, of an algal proteoglycan, and any amount, not necessarily a therapeutically effective amount, of one or more anti-tumor agents, classified in CPC subgroup C07K 14/405 and in CPC subclass C07D.
The inventions are independent or distinct, each from the other because:
Inventions 1 and 2 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are each drawn to a different method, each of which has a different function and a different effect.  Group 1 is a method of improving the growth and health of a tumor in vivo (in homine, in animali), by improving the tumor microenvironment.  Group 2 is a method treating a tumor, or preventing a tumor, which is not enabled, as discussed above.  Diseases, particularly cancers, cannot be prevented.  Therefore, these inventions are patentably distinct.  
Inventions 3 and 1, and Inventions 3 and 2, are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group 3 can be used in the method of Group 1 or in the method of Group 2.  Further, the product of Group 3 has other uses.  It can be used to study the effects of the proteoglycan on the anti-cancer drug, or the effects of the anti-cancer drug on the proteoglycan.  It can be used in glycobiology studies to study the effects of the proteoglycan in vitro or in normal subjects, as proteoglycans function in inter-cellular and intra-cellular communication and in cellular metabolism.  Therefore, these inventions are patentably distinct.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Species restrictions
This application contains claims directed to the following patentably distinct species. 
a) If Applicant elects Group 1, in claim 1, Applicant must elect whether the tumor is a primary tumor or a metastatic tumor.  To expedite prosecution for Applicant, unless Applicant prefers maximum-length patent prosecution, Applicant is advised that “preferably” clauses are indefinite, and the word “preferably” should be deleted.   
b) If Applicant elects Group 2, in claim 2, Applicant must elect either the method of treating the tumor or the method of preventing the tumor.
	As discussed above, in advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to make sure that the as-filed specification is enabled for the method of preventing the growth of any type of tumor, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a wide range of subjects and under a wide range of conditions, no one goes on to develop any tumor growth or proliferation and any tumor growth/metastasis that has occurred is cured.  That is, the disease of tumor growth is blocked or eradicated in every case, thereby showing prevention.  Absent these critical data, Applicant may wish to amend the claims to be commensurate in scope with the specification.  The claims may be amended to recite a method of treating a tumors or of inhibiting the growth of a tumor, in accordance with the experimental data and results in the specification.  
c) If Applicant elects Group 2, in claim 2, Applicant must elect whether the tumor is a primary tumor or a metastatic tumor.  To expedite prosecution for Applicant, unless Applicant prefers maximum-length patent prosecution, Applicant is advised that “preferably” clauses are indefinite, and the word “preferably” should be deleted.   
d) If Applicant elects Group 1, in claim 3, Applicant must elect one of the tumors listed in the claim.
e) If Applicant elects Group 2, in claim 4, Applicant must elect one of the tumors listed in the claim.
f) If Applicant elects Group 1, in claim 5, Applicant must elect one of the dosage forms listed in the claim.
g) If Applicant elects Group 2, in claim 6, Applicant must elect one of the dosage forms listed in the claim.
h) If Applicant elects Group 1, in claim 7, Applicant must elect one of the routes of administration listed in the claim.
i) If Applicant elects Group 2, in claim 8, Applicant must elect one of the routes of administration listed in the claim.
j) If Applicant elects Group 1, in claim 9, Applicant must elect one of the dose ranges listed in the claim.  Again, to expedite prosecution for Applicant, Applicant is advised that “preferably” clauses are indefinite, and the word “preferably” should be deleted.
k) If Applicant elects Group 2, in claim 10, Applicant must elect one of the dose ranges listed in the claim.  Again, to expedite prosecution for Applicant, Applicant is advised that “preferably” clauses are indefinite, and the word “preferably” should be deleted.
l) If Applicant elects Group 1, in claim 11, Applicant must elect one of the inflammatory factors listed in the claim.  If Applicant elects a combination, from the limitation of “one or more,” Applicant must indicate the number of items in the combination and the exact identity of each item in the combination.
m) If Applicant elects Group 2, in claim 13, Applicant must elect one of the anti-tumor agents listed in the claim.  Second, after electing the anti-tumor agent, Applicant must elect whether or not that anti-tumor agent is the specific anti-tumor agent named in the “such as” clause or whether the elected anti-tumor agent is a different unnamed drug or molecule or antibody or compound.  Here as well, to expedite prosecution for Applicant, Applicant is advised that “such as” clauses are indefinite, and these clauses should be deleted.
n) If Applicant elects Group 2, in claim 14, Applicant must elect one of the routes of administration listed in the claim.  Yet again, to expedite prosecution for Applicant, Applicant is advised that “such as” and “preferably” clauses are indefinite, and these clauses should be deleted.
o) If Applicant elects Group 3, in claim 16, Applicant must elect one of the anti-tumor agents listed in the claim.  Second, after electing the anti-tumor agent, Applicant must elect whether or not that anti-tumor agent is the specific anti-tumor agent named in the “such as” clause or whether the elected anti-tumor agent is a different unnamed drug or molecule or antibody or compound.  Here as well, to expedite prosecution for Applicant, Applicant is advised that “such as” clauses are indefinite, and these clauses should be deleted.
p) If Applicant elects Group 1, in claim 18, Applicant must elect one of the ranges that recites the lower limit for the amount of algal proteoglycan in the extract that is made by the method of claim 17.  To expedite prosecution for Applicant, Applicant is advised that these claims are indefinite, because they recite a range that has only one limit, a lower limit, and that limit is itself an indefinite range, e.g., “about 50” %.  “About 50” is not defined or delimited in the specification.  What is the range of “about 50?”  The word “about” should be deleted in each instance.  
q) If Applicant elects Group 2, in claim 20, Applicant must elect one of the ranges that recites the lower limit for the amount of algal proteoglycan in the extract that is made by the method of claim 19.  To expedite prosecution for Applicant, Applicant is advised that these claims are indefinite, because they recite a range that has only one limit, a lower limit, and that limit is itself an indefinite range, e.g., “about 50” %.  “About 50” is not defined or delimited in the specification.  What is the range of “about 50?”  The word “about” should be deleted in each instance.  
The species are independent or distinct because each species has a different structure and different biological, chemical and medical/pharmaceutical properties (different categories of diseases- treating vs. preventing tumor growth, different kinds of tumors (recited as different types of cancers), different inflammatory factors, different routes of drug administration, different pharmaceutical dosage forms, different amounts of the algal proteoglycan in the extract, different categories of anti-tumor agents, different anti-tumor agents in each category).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2 and 15 are  generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner’s amendment, Examiner will be able to send you the examiner’s amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-01-04